DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit (US Publication 2013/0002416) in view of Lathrop (US Publication 2014/0277896) and Pollmann (US Patent 6,070,686).
In regards to claim(s) 1, Gazit discloses the claimed limitations including a
control system for a steering system comprising:
a steering wheel (12 or 16,18) switchable between a rotational condition and a non-rotational condition 
(Reference is made to Paragraph 0027);
a steering gear (30) operatively coupled to a plurality of road wheels (34) of a vehicle, the steering wheel and the steering gear electrically coupled to each other; and
an autonomous driving assist system (ADAS) (50) having an ADAS switch (44) that is switchable between an ON condition and an OFF condition (Reference is made to Paragraph 0026), the ADAS configured to provide steering directional control 
Lathrop et al. discloses a rearward displacement of a portion of the steering wheel upon initiation of the autonomous steering (Reference is made to Figures 4-9) and further discloses that it is known in some autonomous steering systems to have some or all of a steering wheel recess into the dashboard (Reference is made to Figures 1A-2B), but Lathrop et al. does not show a portion of the outer round steering wheel being at least partially disposed within an instrument panel.
Pollmann discloses how at least a portion of a round steering wheel similar to that of Gazit and Lathrop et al. may be disposed within an instrument panel when recessed.  Pollmann further discloses at least a portion of the steering wheel being pivotable with respect to the steering column shaft (Reference is made to Figure 2 and Column 3, line 66 - Column 4, line 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify system of Gazit in view of the teachings of Lathrop et al. and Pollmann to include a portion of the steering wheel being recessed, rather than extended toward the driver, relative to another portion thereof when the autonomous steering is engaged and to include at least partially disposing a portion of the round steering wheel within an instrument panel since it is known to retract at least portions of 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the systems of Gazit and Lathrop in view of the teachings of Pollmann to include a portion of the steering wheel being pivotable with respect to the steering column shaft, so as to provide additional freedom in positioning and adjusting the steering wheel to meet the desired needs and also to maximize the available space when entering and exiting the vehicle.
Examiner notes that all of the references teach steering shafts operatively coupled to respective steering wheels.
(Examiner notes that there is an abundance of references including retracting away from the driver, including but not limited to, Lathrop et al. (US Publication 2014/0277896), Bendewald et al. (US 10,065,655) and Pollmann (US Patent 6,070,686)).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US Publication 2014/0277896) in view of Gazit (US Publication 2013/0002416).
In regards to claim(s) 1 and 5, Lathrop et al. discloses the claimed limitations including a control system for a steering system (Reference is made to Figures 1A-2B) comprising:
a steering shaft (Reference is made to Figure 1A);
a steering wheel (100 or 200) operatively coupled to the steering shaft and switchable between a rotational condition and a non-rotational condition (Reference is made to Paragraphs 0009-0010), wherein at least a portion (e.g. 102) of the steering wheel is pivotable with respect to the steering column shaft (Reference is made to Paragraph 0008);
a steering gear operatively coupled to a plurality of road wheels of a vehicle, the steering wheel and the steering gear coupled to each other; and
an autonomous driving assist system (Reference is made to Paragraph 0009) having the ADAS switchable between an ON condition and an OFF condition (Reference is made to Paragraph 0009), the ADAS configured to provide steering directional control when the vehicle is in an autonomous vehicle driving condition, the steering wheel being in a different position during the autonomous vehicle driving condition (Reference is made to Figures 2A-2B), the ADAS being off upon condition of manual movement of the steering wheel away from the different position to allow manual steering directional control (Reference is made to Paragraphs 0009-0010);

wherein the retracted position is defined by the steering wheel being recessed in a flush position with the instrument panel.
Gazit discloses a steering system including a steer-by-wire system which would reduce mechanical steering connections and a sensor that signals movement of the steering wheel, in a forward/rearward direction to signal the ECU to initiate autonomous steering (Reference is made to Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Lathrop et al. in view of the teachings of Gazit to include an ADAS switch (sensor 44) to signal when it would be appropriate for the system to initiate autonomous steering and steer-by-wire as a modern and mechanical connection alternative that would have been obvious to try.
Response to Arguments
Applicant's arguments filed December 14, 2 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper and notes that the amendment necessitated the new ground(s) of rejection presented and further that the newly added limitations have been fully addressed above (Reference is made to Figure 2 of Pollmann and Figure 1A of Lathrop).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616